

114 S325 IS: All-Year Schools Support Act
U.S. Senate
2015-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 325IN THE SENATE OF THE UNITED STATESJanuary 30, 2015Mr. Kirk (for himself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo use amounts provided for the Fund for the Improvement of Education to establish a pilot program
 that supports year-round public elementary schools and secondary schools.1.Short titleThis Act may be cited as the All-Year Schools Support Act.2.Year-round school pilot program(a)Program authorizedSection 5411 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7243) is amended—(1)in subsection (b)—(A)by redesignating paragraph (9) as paragraph (10); and(B)by inserting after paragraph (8) the following:(9)Activities to establish or expand programs providing year-round education at public elementary schools or secondary schools, which may include increasing the salaries of teachers who agree to work in the year-round education programs by an amount not to exceed 100 percent.; and(2)by adding at the end the following:(e)Pilot program for year-Round school activities(1)In generalFrom the amounts described in paragraph (2), the Secretary shall carry out a multi-year pilot program that awards 4 grants, to eligible entities described in paragraph (3), to carry out the activities described in subsection (b)(9).(2)Funding limit for the pilot programThe Secretary shall use, from the amounts provided under section 5401 for fiscal years 2016 through 2019 for this subpart, a total of $4,000,000 to carry out the pilot program described in paragraph (1).(3)Eligible entitiesEntities described in subsection (a), except for institutions of higher education, shall be eligible for grants under this subsection.(4)Award basisIn awarding grants under paragraph (1), the Secretary shall—(A)give a priority to eligible entities that—(i)propose to use grant funds to carry out year-round education activities that emphasize science, technology, engineering, and mathematics; and(ii)target the year-round education activities to be carried out under the grant to areas with high populations of low-income individuals and to low-performing schools; and(B)ensure an equitable distribution of such grants across diverse geographic areas.. 